DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15-18 are objected to because of the following informalities:  Claims 15-18, line 1, disclose “A mobile telephone case as recited in claim 1” should be replaced with --The mobile phone case as recited in claim 1--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1,1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,115,513. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application are similar in scope and content of the patented claims.
As to claim 1, Matos513 teaches a mobile telephone case comprising: 3a housing structured to receive a mobile telephone; 4said housing including a perimeter frame disposed about a perimeter of the mobile telephone 5and structured to substantially cover and protect the mobile telephone; 6said housing further including an at least partially open front face structured to provide 7access to a display screen of the mobile telephone; 8said housing further comprising a protective rear panel, at least a portion of said protective 9rear panel being movable between an open orientation and a closed orientation. concurrent to said 10housing being operatively disposed on the mobile telephone; I1said protective rear panel structured to substantially cover and protect a rear surface of the 12mobile telephone when in said closed orientation; and 13at least said portion of said protective rear panel that is movable into said open orientation 14being at least partially separable from a remainder of said rear panel to define said open orientation 15that provides directly proximate and unimpeded wireless charging access to the rear surface of the 16mobile telephone (see claim 1).
17As to claim 2, Matos513 teaches wherein said portion of said rear panel that is 18at least partially movable into said open orientation being completely separable from said rear panel (see claim 2).
19 As to claim 3, Matos513 teaches wherein said directly proximate and 20unimpeded wireless charging access to the rear surface of the mobile telephone is achieved through a 21portion of said rear panel that remains in protective covering of the rear surface of the mobile phone 22when said open orientation (see claim 3).
As to claim 4, Matos513 teaches wherein said portion of said protective rear 9M:\1895 Peter Matos\1836B-21\USPTO\01 Continuation\2021_09_07_ContinuationPatApp_ Filed_1836B.doc 1 panel that is at least partially moveable is hingedly attached to said housing during movement 2thereof between said open orientation and said closed orientation (see claim 4).
3 As to claim 5, Matos513 teaches wherein said portion of said protective rear 4panel that is at least partially moveable is defined by an access segment, said access segment 5structured to move into said open orientation (see claim 5).
6 As to claim 6, Matos513 teaches wherein said access segment is completely 7detachable from said housing to define said open orientation (see claim 6).
8 As to claim 7, Matos513 teaches wherein said access segment is hingedly 9connected to said housing during movement between said open orientation and said closed 10orientation (see claim 7).
11 As to claim 8, Matos513 teaches further comprising a closure element 12structured to maintain a portion of said protective rear panel, separable from said housing, in said 13closed orientation (see claim 8).
14 As to claim 9, Matos513 teaches wherein said closure element comprises a 15frictional snap closure (see claim 9).
16As to claim 10, Matos513 teaches wherein said closure element comprises a 17magnetic contact closure (see claim 10). 18
As to claim 11, Matos513 teaches wherein said closure element comprises a 19latch closure (see claim 11).
20As to claim 12, Matos513 teaches wherein said latch closure is structured to 21be released by an exterior actuator (see claim 12).
22 As to claim 13, Matos513 teaches wherein said portion of said protective rear 23 panel that is separable from said housing is hingedly attached to said housing and is structured to 10M:\1895 Peter Matos\1836B-21\USPTO\01 Continuation\2021_09_07_ContinuationPatApp_ Filed_1836B.doc 1 wraparound said housing into confronting relation with said open front face of said housing when in 2said open orientation (see claim 13).
3 As to claim 14, Matos513 teaches wherein said portion of said protective rear 4panel that is separable from said housing at least partially overlaps a perimeter of the mobile 5telephone so as to allow the rear surface of the mobile telephone to be disposed in close unimpeded 6wireless charging proximity with a wireless charger surface (see claim 14).
7 As to claim 15, Matos513 teaches wherein said portion of said protective rear 8panel that is at least partially moveable comprises a storage compartment (see claim 15).
9 As to claim 16, Matos513 teaches wherein at least part of said protective rear 10panel remains in covering relation to the rear surface of the mobile telephone during said directly 11proximate, unimpeded wireless charging access to the wireless charger (see claim 1).
12 As to claim 17, Matos513 teaches wherein said portion of said protective rear 13panel that is at least partially moveable is secured to a remainder of the protective rear panel by an 14adhesive frame that remains attached to the remainder of the protective rear panel when the open 15orientation is defined (see claim 11).
16 As to claim 18, Matos513 teaches wherein said portion of said protective rear 17panel that is at least partially moveable is secured to a remainder of the protective rear panel by a 18magnetic element that remains attached to the remainder of the protective rear panel when the open 19orientation is defined (see claim 10).
Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,763,688. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application are similar in scope and content of the patented claims.
As to claim 1, Matos688 teaches a mobile telephone case comprising: 3a housing structured to receive a mobile telephone; 4said housing including a perimeter frame disposed about a perimeter of the mobile telephone 5and structured to substantially cover and protect the mobile telephone; 6said housing further including an at least partially open front face structured to provide 7access to a display screen of the mobile telephone; 8said housing further comprising a protective rear panel, at least a portion of said protective 9rear panel being movable between an open orientation and a closed orientation. concurrent to said 10housing being operatively disposed on the mobile telephone; I1said protective rear panel structured to substantially cover and protect a rear surface of the 12mobile telephone when in said closed orientation; and 13at least said portion of said protective rear panel that is movable into said open orientation 14being at least partially separable from a remainder of said rear panel to define said open orientation 15that provides directly proximate and unimpeded wireless charging access to the rear surface of the 16mobile telephone (see claim 1).
17As to claim 2, Matos688 teaches wherein said portion of said rear panel that is 18at least partially movable into said open orientation being completely separable from said rear panel (see claim 2).
19 As to claim 3, Matos688 teaches wherein said directly proximate and 20unimpeded wireless charging access to the rear surface of the mobile telephone is achieved through a 21portion of said rear panel that remains in protective covering of the rear surface of the mobile phone 22when said open orientation (see claim 3).
As to claim 4, Matos688 teaches wherein said portion of said protective rear 9M:\1895 Peter Matos\1836B-21\USPTO\01 Continuation\2021_09_07_ContinuationPatApp_ Filed_1836B.doc 1 panel that is at least partially moveable is hingedly attached to said housing during movement 2thereof between said open orientation and said closed orientation (see claim 4).
3 As to claim 5, Matos688 teaches wherein said portion of said protective rear 4panel that is at least partially moveable is defined by an access segment, said access segment 5structured to move into said open orientation (see claim 5).
6 As to claim 6, Matos688 teaches wherein said access segment is completely 7detachable from said housing to define said open orientation (see claim 6).
8 As to claim 7, Matos688 teaches wherein said access segment is hingedly 9connected to said housing during movement between said open orientation and said closed 10orientation (see claim 7).
11 As to claim 8, Matos688 teaches further comprising a closure element 12structured to maintain a portion of said protective rear panel, separable from said housing, in said 13closed orientation (see claim 8).
14 As to claim 9, Matos688 teaches wherein said closure element comprises a 15frictional snap closure (see claim 9).
16As to claim 10, Matos688 teaches wherein said closure element comprises a 17magnetic contact closure (see claim 10). 18
As to claim 11, Matos688 teaches wherein said closure element comprises a 19latch closure (see claim 11).
20As to claim 12, Matos688 teaches wherein said latch closure is structured to 21be released by an exterior actuator (see claim 12).
22 As to claim 13, Matos688 teaches wherein said portion of said protective rear 23 panel that is separable from said housing is hingedly attached to said housing and is structured to 10M:\1895 Peter Matos\1836B-21\USPTO\01 Continuation\2021_09_07_ContinuationPatApp_ Filed_1836B.doc 1 wraparound said housing into confronting relation with said open front face of said housing when in 2said open orientation (see claim 13).
3 As to claim 14, Matos688 teaches wherein said portion of said protective rear 4panel that is separable from said housing at least partially overlaps a perimeter of the mobile 5telephone so as to allow the rear surface of the mobile telephone to be disposed in close unimpeded 6wireless charging proximity with a wireless charger surface (see claim 14).
7 As to claim 15, Matos688 teaches wherein said portion of said protective rear 8panel that is at least partially moveable comprises a storage compartment (see claim 15).
9 As to claim 16, Matos688 teaches wherein at least part of said protective rear 10panel remains in covering relation to the rear surface of the mobile telephone during said directly 11proximate, unimpeded wireless charging access to the wireless charger (see claim 1).
12 As to claim 17, Matos688 teaches wherein said portion of said protective rear 13panel that is at least partially moveable is secured to a remainder of the protective rear panel by an 14adhesive frame that remains attached to the remainder of the protective rear panel when the open 15orientation is defined (see claim 11).
16 As to claim 18, Matos688 teaches wherein said portion of said protective rear 17panel that is at least partially moveable is secured to a remainder of the protective rear panel by a 18magnetic element that remains attached to the remainder of the protective rear panel when the open 19orientation is defined (see claim 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T LE/Primary Examiner, Art Unit 2649